Plaintiff instituted her action in the general county court of Buncombe County for damages for the wrongful death of her intestate alleged to have been caused by the negligence of the defendants. *Page 779 
At the close of plaintiff's evidence motion for judgment of nonsuit was allowed and the action dismissed. Upon appeal to the Superior Court, the rulings of the county court were affirmed, and plaintiff appealed to this Court.
This case was here at Fall Term, 1938, and is reported in 214 N.C. 222,198 S.E. 640, where the facts are stated. It was there held that upon the evidence then presented judgment of nonsuit was properly entered.
From an examination of the record in the present action, it appears that the plaintiff's evidence is substantially the same as in the former case, and that there is no new element to take it out of the rule therein laid down.
The judgment below is
Affirmed.